Name: Commission Regulation (EEC) No 1206/86 of 24 April 1986 fixing additional amounts for eggs in shell
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 4 . 86 Official Journal of the European Communities No L 108 /23 COMMISSION REGULATION (EEC) No 1206/86 of 24 April 1986 fixing additional amounts for eggs in shell THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163 /67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 1 527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas , however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries , a second offer price must be determined for exports from these other countries ; Whereas , pursuant to Regulation No 54/65/EEC (% No 183/66/EEC (6), No 765/67/EEC (7), (EEC) No 59/70 (8) and (EEC) No 2164/72 f), the levies on imports of poultry eggs in shell originating in and coming from Poland , South Africa, Australia , Romania or Bulgaria are not increased by an additional amount, in so far as concerns products imported in accordance with Article 4 (a) of Regulation No 163/67/EEC ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 2771 /75 indicates that additional amounts correspon ­ ding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2771 /75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regu ­ lation which appear in the said Annex . Article 2 This Regulation shall enter into force on 25 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 49 . 0 OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No 129, 28 . 6 . 1967, p . 2577/67 . (4) OJ No L 154, 9 . 6 . 1973 , p. 1 . o OJ No 59 , 8 . 4 . 1965 , p. 848/65 . ( «) OJ No 211 , 19 . 11 . 1966, p. 3602/66 . 0 OJ No 260, 27 . 10 . 1967, p. 24 . (8) OJ No L 11 , 16 . 1 . 1970, p. 1 . 0 OJ No L 232, 12 . 10 . 1972, p . 3 . No L 108 /24 Official Journal of the European Communities 25 . 4 . 86 ANNEX Additional amounts applicable to certain products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 2771 /75 CCT heading No Description Additional amount Imports affected ECU/ 100 kg 04.05 Birds ' eggs and egg yolks , fresh , dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : b) Other 25,00 Origin : Finland, Israel , Czechoslo ­ vakia or Sweden